DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The current specification has headers underlined, the suggested format is full uppercase with no underline, bold, or italics. This is only a suggested format so no change by applicant is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 3, “obtaining vehicle configuration” should be “obtaining a vehicle configuration”.  Appropriate correction is required.
Claims 4 and 15 are objected to because of the following informalities: line 3 (both claims), the “ l’’max = tan(alpha.max)/L ” appears to be a typo and should be “ l’’max=tan(alpha.max) * v2/L” from [0074] of spec applicants the deduction/relationship 
Claim 6 objected to because of the following informalities: line 4,  “from Cartesian space to Frenet Frame” should be “from a Cartesian space to a Frenet Frame”.  Appropriate correction is required.
Claim 7 objected to because of the following informalities:  line 1, “in Cartesian Space” should be “in the Cartesian Space”.  Appropriate correction is required.
Claim 17 objected to because of the following informalities:  line 4,  “from Cartesian space to Frenet Frame” should be “from a Cartesian space to a Frenet Frame”.  Appropriate correction is required.
Claim 18 objected to because of the following informalities:  line 1, “in Cartesian Space” should be “in the Cartesian Space”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Below is the analysis for claims 1, 12, and 13.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?  Yes.  The claim is directed toward a method.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 1 is directed to mathematical concepts.  It merely consists of taking in vehicle data and performing determinations/calculations on the data.  Notably, the claim does not positively recite any limitations regarding controlling the vehicle along the determined “optimal path”.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1, 12, and 23 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  While the claim does recite that the method is for “planning a path of an autonomous vehicle”, there are no limitations in the body of the claim that recite controlling/actuating the vehicle along the planned path.  The vehicle control system in the body of the claim does not constitute a particular machine or manufacture that is integral to the claim, either.  It merely (implicitly) receives the data that is transmitted from the back-end server and does not perform any further functions.  While the data is selected and transmitted, it is not transformed by any steps of the method, or used implement a specific control of the vehicle.
Also, while the claimed method may reduce the amount of data that has to be transmitted, this does not constitute an improvement in the functioning of a computer, or an improvement to other technology or technical field.
Also, as noted above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the steps of selecting and transmitting the data are performed by a “processor” and “memory”, i.e. a computer.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  Selecting and transmitting and transforming/performing calculations on data are fundamental, i.e. WURC, activities performed by computers, such as processor/memory in claims 12 and 23.

CONCLUSION
Thus, since claim 1, 12, and 23 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and 
Claims 2-11, 13-22 all depend on claims 1 or 12 and do not fix the 101 issue of their respective independent claims, as such they too are rejected by their dependency on their respective independent claims.
Currently the claimed invention does not actually claim the control of the vehicle along the determined optimal path. The independent claims, based on how they are currently worded, while stating that the optimal path is the path for controlling the ADV based on the “configuration” and “estimated boundaries” it is not actually stating that the vehicle is controlled along that path, i.e. the current wording of “generating an optimal path…and the estimated boundaries” of the independent claims reads as how the optimal path is defined/what the optimal path is/ and intended use would be as the path for controlling vehicle, not that the vehicle must follow or be controlled along the path. As such what is currently claimed is the in taking of data and mathematical transformation of said data and/or determination made on said data, no control of the vehicle is actually claimed. Claims 12 and 23 further only claim processors and memories to perform the method described, and integrating of abstract ideas onto a computer system is not enough to integrate them into practical integration. The addition of an element “and instructing the ADV to drive along the optimal path” (or similar) to the end of the independent claims would integrate them into practical application as this would be integration into a specific machine.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 10, 11, 12, 17, 18, 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahabadi et al, US20180356819, “Autonomous Vehicle Driving Systems and Methods for Critical Conditions”.
Regarding Claim 1, Mahabadi et al teaches “A computer-implemented method of planning a path for an autonomous driving vehicle (ADV), the comprising: obtaining vehicle configuration of the ADV, the vehicle configuration comprising a longitudinal state of the ADV and a lateral state of the ADV”( [0064] “In general, the trajectory planning system 320 processes the inputs in order to generate a trajectory output that, in one embodiment, satisfies the kinematic and dynamic constraints of the host vehicle as well as the free-space and road boundary constraints of the environment. As described in greater detail below, one or more aspects of the data from the object fusion process unit 302, the scenario plan process unit 304, the behavior control process unit 306, and the host vehicle (HV) state process unit 308 may represent critical conditions associated with the vehicle 100.”);” relative to a discretized point along a reference line”( [0069] “The reference trajectory module 410 functions to generate a reference trajectory with the reference trajectory module 410. In particular, the reference trajectory module 410 uses scenario plan data, behavior control data, and host vehicle state data to generate a reference trajectory that assumes no obstacles. The reference trajectory is generated relative to the host vehicle and allows the trajectory planning system 320 to assess where the host vehicle is relative to other obstacles, such as other vehicles.”);“ estimating one or more boundaries for the lateral state of the ADV with respect to the longitudinal state of the ADV, the estimation of the boundaries comprising:”( [0121] “Reference is briefly made to FIG. 9, which is a graphical representation of the actuator constraints on an acceleration (or “g-g”) diagram 900. In which vertical lines 902, 904, 906 represent acceleration values associated with the tractive and braking forces and horizontal lines 912, 914, 916 represent acceleration values associated with steering system. As depicted in the diagram, the steering system is generally associated with lateral acceleration (a.sub.y) and the powertrain and brake systems are generally associated with longitudinal acceleration (a.sub.x). The resulting acceleration constraints 950 are graphically represented on the diagram 900 in the lateral and longitudinal directions.” Figure 9 shows that lateral and longitudinal accelerations/constraints are functions/related with each other. Thus the lateral state boundaries of the ADV are estimated in respect to the longitudinal state of the ADV);“ obtaining vehicle parameters and sensor data of the ADV,”( [0019] “In another exemplary embodiment, an autonomous vehicle includes at least one sensor that provides sensor data about objects within a vehicle environment as vehicle object environment data and about a vehicle state as vehicle state data; and a controller. The controller, with a processor and based on the sensor data, is configured to”);“ using a vehicle kinematic model to estimate the boundaries based on the vehicle parameters and the sensor data, and outputting the estimated boundaries; and”( [0047] In various embodiments, one or more instructions of the controller 134 are embodied in the trajectory control system 300 and, when executed by the processor 144, generates appropriate driving commands that addresses kinematic and dynamic constraints of the environment. For example, the instructions receive as input process sensor and map data. The instructions perform a graph-based approach with a customized cost function to handle different driving scenarios.”);“ generating an optimal path to control the ADV based on the vehicle configuration and the estimated boundaries.”( [0019] “ generate an optimal path for the vehicle with a cost function based on the vehicle state data and the vehicle object environment data; identify at least one critical condition constraint based on at least one of the vehicle or the vehicle environment; “);
Regarding Claim 6, Mahabadi et al teaches “The method of claim 1, further comprising: prior to obtaining the vehicle configuration of the ADV, inputting the reference line, and converting the vehicle configuration from Cartesian space”( [0072] “Referring now to the schematic view 550 of FIG. 5, the reference trajectory 552 includes a reference path (e.g., an initial path to follow) and is generated assuming no obstacles. An X-Y coordinate system is imposed in the schematic view 550 upon the environment to allow the objects in the environment to be numerically positioned along an X-axis and a Y-axis with the host vehicle 502 being positioned at the origin. Both axes in this example are measured in the units of a distance (e.g., meters).”);” to Frenet frame based on the inputted reference line.”( [0073] “In one embodiment, the trajectory planning system 320 may use another coordinate system to further assess the host vehicle 502 with respect to other objects. The station-lateral (S-L) coordinate system defines objects relative to “station” waypoints along the reference trajectory and how far away “laterally” is an object offset from the reference trajectory 552. Designating objects in this manner relative to the host vehicle 502 may facilitate more difficult driving scenarios, such as sharp curves on the road, intersections, roundabout, U-turns, etc.” The station lateral S_L coordinate system is a Frenet frame based on the station waypoints/reference trajectory (I.e. the inputted reference line) in scenarios where such a frame is more beneficial/simple compared to the Cartesian system);
Regarding Claim 7, Mahabadi et al teaches “The method of claim 6, wherein the vehicle configuration in Cartesian space comprises longitudinal and lateral (x, y) positions of the ADV, “([0072] “Referring now to the schematic view 550 of FIG. 5, the reference trajectory 552 includes a reference path (e.g., an initial path to follow) and is generated assuming no obstacles. An X-Y coordinate system is imposed in the schematic view 550 upon the environment to allow the objects in the environment to be numerically positioned along an X-axis and a Y-axis with the host vehicle 502 being positioned at the origin. Both axes in this example are measured in the units of a distance (e.g., meters).” Here gives that (x, y) are part of the Cartesian space)”;an orientation theta of the ADV, and a curvature k of a road.”( [0090] “FIG. 8 further depicts a smooth trajectory 810 generated by smooth trajectory module 418. The smooth trajectory 810 is a path within the safe corridor 802, 804 with minimal curvature and curvature rate. This avoids, among other things, maximum lateral acceleration/jerk driving experience. FIG. 8 further depicts a local trajectory 820 generated by local trajectory module 420. Multiple trajectories satisfying continuity conditions are planned to reach destination points on the smoothed trajectory at different lookahead times. Local trajectory differs from the smooth trajectory in that it satisfies kinematic constraints, such as continuity in position, heading, curvature and velocity, for the host vehicle” Here shows that constraints such as heading (i.e. orientation theta) and curvature are taken into account for the trajectory conditions which shows that they are part of the Cartesian space);
Regarding Claim 10, Mahabadi et al teaches “The method of claim 1, wherein the generated optimal path comprises a vehicle state at a longitudinal distance that corresponds to the discretized point along the reference line.”( [0077] “Returning to FIG. 4, the search graph module 412 provides the search graph to the optimal path module 414. The optimal path module 414 further receives the free-space constraints from the object fusion process unit 302 and generates an optimal path. In one exemplary embodiment, the optimal path corresponds to an ideal or optimal path through the subject environment in view of to the various constraints described above. For performing the optimization, optimal path module 414 includes a cost function that accounts for one or more factors related to collision avoidance with static and dynamic objects on the road, degree of offset from the reference directory, and/or further considerations. Additional details are discussed below, including details regarding modifications of the optimal path in view of critical conditions.” Here shows that the optimal path is the path that takes into account cost function of offset from the reference line and “various constraints” described above, which in the context of the document include vehicle state constraints.);
Regarding Claim 11, Mahabadi et al teaches “The method of claim 1, wherein the vehicle kinematic model is a bicycle model.”( [0095] “Generally, the vehicle model module 460 receives the various types of input data associated with the vehicle, including the tires. The vehicle model module 460 represents a collection of equations, algorithm, or models that represent the vehicle dynamics. In one exemplary embodiment, the vehicle model module 460 is a bicycle model with a nonlinear tire modal. In one embodiment, the critical condition characteristics may be used by the vehicle model, for example, for modeling and/or as constraints.”);
	Regarding Claims 12, 17, 18, 21, and 22 these claims are directed to a non-tranistory machine readable medium performing the method as claimed in claims 1, 6, 7, 10, and 11. As such the rationale for their respective rejections is the same as claims above. Mahabadi provides for a memory containing the instructions for the method/concepts described in the publication in [0035] “The following detailed description is merely exemplary in nature and is not intended to limit the application and uses. Furthermore, there is no intention to be bound by any expressed or implied theory presented in the preceding technical field, background, brief summary or the following detailed description. As used herein, the term module refers to an application specific integrated circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality.”
	Regarding Claim 23, it is directed to a processor and memory containing/executing the method as claimed in claim 1. Thus the rational for its rejection is identical to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9, 13-16 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahabadi et al in further view of Liu et al, US20200278686, “Iterative Feedback Motion Planning”.
Regarding Claim 2, Mahabadi et al teaches “a vehicle maximum steering angle amax,”( [0119] “As an example, constraints associated with a steering range and steering rate limit may be respectively represented by the following Expressions (5) and (6): δ.sup.min<δ<δ.sup.max Expression (5)” );“  a vehicle maximum steering rate dmax”([0119]” {dot over (δ)}.sup.min<{dot over (δ)}<{dot over (δ)}.sup.max  Expression (6)”);“ and a distance L between a front axis and a rear axis of the ADV,”(  [0113] “L.sub.f and L.sub.r represent distances from the front and rear axle to the center of gravity;”);“ and the sensor data includes a current vehicle speed v of the ADV.”(   [0114] v.sub.x represents longitudinal vehicle velocity;);
However Mahabadi lacks teachings that the waypoints/separation between the points may be variable/their separation distances should be optimized/varied. i.e. Mahabadi et al 
Liu et al does teach a “variable spatial distance” between adjacent points on a reference line. Liu et al teaches [0186] “The current disclosure provides, based on the idea of a Lebesgue state that generated waypoints do not have fixed time or distance intervals. The varying distance of each waypoint depends on the path curvature. The advantage of this is that it generates high resolution waypoints when a vehicle is planning to do a lane change or turning operation and generates low resolution waypoints when a vehicle is planning to do a simple straight lane-keeping driving operation.”
Thus it would have been obvious to one of ordinary skill in the art to modify Mahabadi et al to further include varying distance between waypoints of its reference line as taught by Liu et al based on the driving scenario/maneuver. One would be motivated to make such a modification as by having a reduced (i.e. greater separation distance) amount of waypoints during relatively simple maneuvers/sections of a trajectory and more waypoints at more complicated/dynamic sections of a trajectory the total amount of processing power can be reduced while still ensuring accurate/detailed simulation of sections where it is needed, as taught by Liu et al [0186] “The advantage of this is that it generates high resolution waypoints when a vehicle is planning to do a lane change or turning operation and generates low resolution waypoints when a vehicle is planning to do a simple straight lane-keeping driving operation.” The resulting Modified Mahabadi teaches all aspects of claim 2.
Regarding Claim 3, Modified Mahabadi teaches “The method of claim 2, wherein using the vehicle kinematic model to estimate the boundaries comprises: determining a maximum l^max based on the vehicle maximum steering angle amax and the distance L between the front axis and the rear axis of the ADV, ”( [0119] “As an example, constraints associated with a steering range and steering rate limit may be respectively represented by the following Expressions (5) and (6):δ.sup.min<δ<δ.sup.max  Expression (5)”Here shows that maximum steering angle is a calculated constraint and for the Bicycle Model it is known that lateral acceleration is a function of both steering angle and wheel base length (i.e. a.lat.max=f(delta.max, L) is inherent and that lateral acceleration is/can be calculated from steering angle and wheel base length is WURC. In other words since Mahabadi et al teaches accounting for/calculation of maximum steering angle and that a bicycle model can be used to model the vehicle the calculation of max lateral acceleration from steering angle and wheel base Length is inherent);“ and determining a maximum third order lateral rate of change I'max based on the vehicle maximum steering rate dmax, the distance L between the front axis and the rear axis of the ADV, and the current vehicle speed v of the ADV.”( From [0161] “The operational scenario depicted in FIG. 13 includes a trajectory planning method that is computationally efficient through its geometric approach and also generic as it can be used in a wide range of road scenarios including during critical conditions. Additionally, the planning method of the operational scenario is reactive to changes in the host vehicle dynamics as well as in other dynamic objects on the roads. The resulting trajectory in this operational scenario follows the rules of traffic, is safe within the road boundaries, and considers host vehicle non-holonomic motion constraints as well as dynamic constraints such as maximum lateral acceleration/jerk. The operational scenario in FIG. 13 can be configured with a vast number of variations.“ and from [0119] “As an example, constraints associated with a steering range and steering rate limit may be respectively represented by the following Expressions (5) and (6):δ.sup.min<δ<δ.sup.max  Expression (5) {dot over (δ)}.sup.min<{dot over (δ)}<{dot over (δ)}.sup.max  Expression (6)“ it is known that maximum steering rate is also calculated/accounted for, again in the bicycle model jerk being a function of steering rate, velocity, and wheel base length is WURC/inherent, thus as Mahabadi et al teaches the use of a bicycle model to optimize a trajectory accounting for maximum steering rate and jerk constraints that calculation of max jerk from max steering rate, wheelbase length, and vehicle velocity is inherent even if it isn’t explicitly mentioned.);
Regarding Claim 4, while both document (Modified Mahabadi) do not explicitly claim the exact equations for lateral acceleration and jerk. Both document use/suggest the use of a bicycle model for determining/modeling the vehicles states. The claimed equations of claim 4 are obvious derivatives/simplifications of a linear bicycle model. As Mahabadi et al teaches the use of a non-linear bicycle model (which is a more complicated/detailed form of the linear bicycle model) a simplification to instead use a linear bicycle model, in order to reduce the computational load of the calculations and thus reduce the cost of the resulting invention, would be an obvious modifications. As the claimed equations are simplified relationships derived directly from the bicycle model, the use of a bicycle model to model vehicle state inherently teaches/comprises said equations. A review of the applicant’s specification did not reveal or suggest an particular benefit derived from those specific relationships/equations, or reason as to why such a derivation would be non-obvious/counter-intuitive (in fact paragraph [0074] of applicant’s specification explicitly states that the l’’=1/R can be deduced which 
Regarding Claim 5, Modified Mahabadi teaches “  The method of claim 3, further comprising: determining a current vehicle steering angle a based on the distance L between the front axis and the rear axis of the ADV and a turning radius R of the ADV.”( [0095] “Generally, the vehicle model module 460 receives the various types of input data associated with the vehicle, including the tires. The vehicle model module 460 represents a collection of equations, algorithm, or models that represent the vehicle dynamics. In one exemplary embodiment, the vehicle model module 460 is a bicycle model with a nonlinear tire modal. In one embodiment, the critical condition characteristics may be used by the vehicle model, for example, for modeling and/or as constraints.” Here teaches the use of the bicycle model, the equation of tan(steering)=L/Radius is inherent/well known part of the bicycle model. Thus while Mahabadi doesn’t explicitly state that steering angle is calculated from the Turning radius and wheel base length of the vehicle the relationship between those variables is an inherent part of the model and thus one of ordinary skill in the art would recognize the calculation/derivation of steering angle from wheel base and turning radius.);
Regarding Claim 9, Modified Mahabadi  teaches “The method of claim 4, wherein the estimated boundaries are [-l’’max, l’’max] for I’’I and [-l’’’max, l’’’max] for l’’’i[Wingdings font/0xE0]i+1”( [0161] “The operational scenario depicted in FIG. 13 includes a trajectory planning method that is computationally efficient through its geometric approach and also generic as it can be used in a wide range of road scenarios including during critical conditions. Additionally, the planning method of the operational scenario is reactive to changes in the host vehicle dynamics as well as in other dynamic objects on the roads. The resulting trajectory in this operational scenario follows the rules of traffic, is safe within the road boundaries, and considers host vehicle non-holonomic motion constraints as well as dynamic constraints such as maximum lateral acceleration/jerk. The operational scenario in FIG. 13 can be configured with a vast number of variations.” Here the maximum lateral acceleration/jerk as constraints teaches the estimated boundaries as claimed);
Claims 13-16 and 20 are directed a non-transitory machine readable medium containing instructions to execute the steps of the method claimed in claims 2-5, and 9. The rational for their rejections is the same as their respective analogous claims in 2-5, and 9.
Claim 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modified Mahabadi as applied to claim 2 and 3 above in further view of NPL, Schramm et al, “Vehicle Dynamics Modeling and Simulation”.
Regarding Claim 8, neither of modified Mahabadi’s combined references teaches that it should be assumed that the vehicle is travelling roughly parallel to the road. However when viewed in light of Schramm et al, which is a text book explaining the bicycle model, this assumption becomes clear/obvious as a way to cancel out/set to zero the side slip value of the vehicle. This setting of side-slip to zero greatly simplifies the calculations and relationships between the various elements of the vehicle state. Thus it would be obvious to one ordinary Pages 224-229 and their explained equations clearly show that when Beta=0 (and by extension Beta.dot=0) the equations/relationships between various variables become greatly simplified.
Regarding Claim 19, claim 19 is directed to a “non-transitory machine readable medium” containing instruction to implement the method as claimed in claim 8. As such, the rational for its rejection is the same as claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US10671075, “Trajectory Generation Using Curvature Segments”, Kobilarov; US20190220030, “Vehicle Controller”, Ohmura; US20190196487, “Vehicle Movement Control Device”, Akiyama et al.
Kobilarov teaches a trajectory generation system, includes use of the bicycle model and lateral control/considerations.
Ohmura teaches a trajectory control system which includes using the bicycle model.
Akiyama teaches a path generation system which includes use of the bicycle model and lateral acceleration/steering limits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Thurs 8:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661